DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–18 and 23–33 is/are pending.
Claim(s) 23–25 is/are being treated on their merits.
Claim(s) 1–18 and 26–33 is/are withdrawn from consideration.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0006745 A1.

Drawings
The drawings are objected to because:
Figs. 1–3, 26, and 31–33 use shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See 37 CFR 1.84 (m).
Fig. 11C (e.g., 1110), Fig. 12 (e.g., 1110), Fig. 13A (e.g., 1302), Fig. 13B (e.g., 1302), Fig. 13E (e.g., 1302), Fig. 15 (e.g., 1502, 1503, 1504, 1505), Fig. 16 (e.g., 1601, 1602, 1603, 1604, 1605), Fig. 17 (e.g.,1703), Fig. 19 (e.g., 1701, 1703), Fig. 20 (e.g., 2004, 2005, 2007), Fig. 21 (e.g., 2102, 2104), Fig. 22 (e.g., 2102), Fig. 23A (e.g., 2302), Fig. 23B (e.g., 2302), Fig. 24A (e.g., 2302), Fig. 24B (e.g., 2302), 25A (e.g., 2302), 25B (e.g., 2302) intermingle with each other and/or lines, and/or are placed upon hatched or shaded surfaces. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. See 37 CFR 1.84 (p)(3).
Reference character(s): 112 (e.g., Fig. 8), 114 (e.g., Fig. 8), 116 (e.g., Fig. 8), 1422 (e.g., Fig. 14D), 1423 (e.g., Fig. 14D), 1424 (e.g., Fig. 24), 1502 (e.g., Fig. 15), 1602 (e.g., Fig. 16), 1701 (e.g., Fig. 17), 1702 (e.g., Fig. 17), 1703 (e.g., Fig. 17), 1700 (e.g., Fig. 18), 1701 (e.g., Fig. 19), 1702 (e.g., Fig. 19), 1703 (e.g., Fig. 19), do not have a lead line or are not underlined. Lead lines are required for each reference character except for those, which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. See 37 CFR 1.84 (q).
Reference character(s): 902 (e.g., Fig. 9A) and 906 (e.g., Fig. 9B) have a lead line and are underlined. Lead lines are required for each reference character except for those, which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. It is unclear, if the .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 30 (e.g., [0095], [0096]), 30' (e.g., [0096]), 29 (e.g., [0096]), 31 (e.g., [0096]), 31' (e.g., [0096]), and 2900 (e.g., [0147], [0148]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 140a (e.g., Fig. 2A), D' (e.g., Fig. 2B), D" (e.g., Fig. 2C), C' (e.g., Fig. 3), C" (e.g., Fig. 3), E' (e.g., Fig. 3), E" (e.g., Fig. 3), and C00 (e.g., Fig. 29). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
PYRAMIDAL STACKED METAL-AIR CELL ARCHITECTURE ALLOWING CASCADING ELECTROLYTE.

The disclosure is objected to because of the following informalities:
The following reference character(s) are not mentioned in the description: 140a (e.g., Fig. 2A), D' (e.g., Fig. 2B), D" (e.g., Fig. 2C), C' (e.g., Fig. 3), C" (e.g., Fig. 3), E' (e.g., Fig. 3), E" (e.g., Fig. 3), C00 (e.g., Fig. 29).
Reference character 30 is described in paragraph [0095]. However, reference character 30 is not present in the drawings.
Reference character 29 is described in paragraph [0096]. However, reference character 29 is not present in the drawings.
Reference character 30 is described in paragraph [0096]. However, reference character 30 is not present in the drawings.
Reference character 30' is described in paragraph [0096]. However, reference character 30' is not present in the drawings.
Reference character 31 is described in paragraph [0096]. However, reference character 31 is not present in the drawings.
Reference character 31' is described in paragraph [0096]. However, reference character 31' is not present in the drawings.
Reference character 2900 is described in paragraph [0147]. However, reference character 2900 is not present in the drawings.
Reference character 2900 is described in paragraph [0148]. However, reference character 2900 is not present in the drawings.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 23–25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "a highest of the stacked layers." The term "highest" is a relative term that renders the claim indefinite. The term "highest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The highest of the stacked layers is dependent on the orientation of the stack of electric batteries. Therefore, the limitation "a highest of the stacked layers" is indefinite.
Claim 23 recites the limitation "a lowest of the stacked layers." The term "lowest" is a relative term that renders the claim indefinite. The term "lowest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The lowest of the stacked layers is dependent on the orientation of the stack of electric batteries. Therefore, the limitation "a lowest of the stacked layers" is indefinite.
Claim 24 recites the limitation "each unit" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "each unit cell."
Claim 25 is directly dependent from claim 24, indirectly dependent from claim 23, and includes all the limitations of claims 23 and 24. Therefore, claim 25 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23–25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amendola et al. (US 2015/0010833 A1, hereinafter Amendola).
Regarding claim 23, Amendola discloses a stack of electric batteries comprising a series of unit cells arranged in stacked layers (Fig. 4A, [0281]), wherein each unit cell (Fig. 3, [0271]) comprises:
a bed of metal pellets (302, [0240]); and
an air electrode (304, [0271]), and
wherein each stacked layer of unit cells is fluidly connected such that electrolyte from a highest of the stacked layers flows to a lowest of the stacked layers (Fig. 4A, [0283]).
claim 24, Amendola discloses all claim limitations set forth above and further discloses a stack:
herein the air electrode (304) of each unit is connected to load bearing bus bars (Fig. 7, [0348]).
Regarding claim 25, Amendola discloses all claim limitations set forth above and further discloses a stack:
wherein the highest of the stacked layers includes less unit cells than the lowest of the stacked layers (Fig. 4A, [0283]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2019/0074536 A1) discloses a stack of electric batteries comprising a series of unit cells arranged in stacked layers (Fig. 1, [0044]), wherein each unit cell (20, [0043]) comprises a bed of metal pellets (24, [0063]); and an air electrode (304, [0044]), and wherein each stacked layer of unit cells is fluidly connected such that electrolyte from a highest of the stacked layers flows to a lowest of the stacked layers (Fig. 1, [0054]).
Amendola (US 2013/0115531 A1) discloses a stack of electric batteries comprising a series of unit cells arranged in stacked layers (Fig. 4A, [0132]), wherein each unit cell (Fig. 3, [0122]) comprises a bed of metal pellets (302, [0093]); and an air electrode (304, [0122]), and wherein each stacked layer of unit cells is fluidly connected such that electrolyte from a highest of the stacked layers flows to a lowest of the stacked layers (Fig. 4A, [0132]).

Amendola (US 2012/0021303 A1) discloses a stack of electric batteries comprising a series of unit cells arranged in stacked layers (Fig. 4A, [0141]), wherein each unit cell (Fig. 3, [0131]) comprises a bed of metal pellets (302, [0102]); and an air electrode (304, [0131]), and wherein each stacked layer of unit cells is fluidly connected such that electrolyte from a highest of the stacked layers flows to a lowest of the stacked layers (Fig. 4A, [0142]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725